Citation Nr: 1530007	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to November 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Indianapolis, Indiana RO in September 2009 (which in pertinent part denied service connection for PTSD, a bilateral foot disability, and a bilateral knee disability) and May 2010 (which in pertinent part continued a noncompensable rating for bilateral hearing loss).  In January 2010, a Decision Review Officer hearing was held at the RO; a transcript of the hearing is in the claims file.  In April 2015, the Veteran was scheduled to appear at a videoconference Board hearing before a Veterans Law Judge; however, he cancelled the hearing and has not requested that it be rescheduled.

The Board notes that the Veteran's representative included entitlement to service connection for anxiety as an issue on appeal in the June 2015 informal hearing.  The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD specifically.  A separate claim for service connection for anxiety was denied in a May 2010 rating decision.  The Veteran specifically limited his appeal of the May 2010 rating decision to the hearing loss issue and did not appeal the denial of the anxiety disorder; thus, that matter is not included in the instant claim.  In view of this, the Veteran's current claim is classified as service connection for an acquired psychiatric disorder other than anxiety, to include PTSD, and the Board has amended the issue accordingly.  See Clemons, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding PTSD, the Veteran has given a stressor with no specific dates, which the AOJ has not attempted to verify.  The Veteran submitted a December 2011 letter from a treating VA psychologist, Dr. Stronczek, who began treating him in November 2010 with individual therapy.  Dr. Stronczek noted the Veteran's report that when he was in school after boot camp, a fellow airman hung himself and committed suicide and the Veteran found the body.  However, a review of the claims file found that VA has not attempted to verify the Veteran's alleged stressor through the U.S. Army and Joint Services Records Research Center (JSSRC).  As the alleged stressor event (the death of a service member) appears to be one eminently capable of verification, and the Veteran should be able to identify an approximate time-frame and location, verification of the event must be sought on remand.  Development of medical evidence thereafter is also indicated.  

Regarding the Veteran's claims for entitlement to service connection for PTSD, a bilateral foot disability, and a bilateral knee disability, VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran alleges that he has current disabilities of both feet and both knees that were incurred in service.  At the January 2010 RO hearing, the Veteran testified that he went through basic training in his loafers because boots in his size were not in stock at the time; his feet were very sore but he did not seek any kind of treatment during service.  He testified that he was issued boots near the end of the eight week training course.  He testified that his feet and knees caused him problems throughout his service but he did not seek treatment until after his discharge from service.  He testified that he has received constant treatment, off and on, for his feet and knees since service.  

The Veteran has stated (and is competent to observe) that he has had bilateral foot and knee symptoms since his separation from service.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous knee and/or feet symptoms, and whether such disabilities are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the claims on appeal, the Board notes that the Veteran was scheduled for VA examinations in June 2014, October 2014, and November 2014 for his service connection for PTSD claim and his claim for a compensable rating for bilateral hearing loss.  Specifically, the Veteran was scheduled for an examination to determine if he had a clinical diagnosis of PTSD that was etiologically related to his service and for a VA examination to determine the current severity of his hearing loss, as the last VA audiological examination was in May 2010 and he contended that his hearing acuity had worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran subsequently failed to report to his scheduled 2014 VA examinations.  When denying the Veteran's claims for an increased rating and service connection, the September 2014 supplemental statement of the case (SSOC) noted that there was evidence that the Veteran failed to report for his June 2014 examinations due to good cause, as he had cited illness.  The claims file also includes notations that the Veteran and his wife informed the VA that the Veteran would be unable to attend his examinations in October and November 2014 because he was too ill, and they would notify the VA when he was able to attend an examination.  The Veteran and his wife did not indicate that the Veteran was unwilling to report for these examinations, but rather he was unable to report for these examinations due to his condition.  However, there is no indication that the Veteran attempted to reschedule his appointments.  

The Board notes the similarities between the facts of this case and the facts of Bolton v. Brown, 8 Vet. App. 185 (1995), a case involving an incarcerated veteran.  In Bolton, the United States Court of Appeals for Veterans Claims (Court) noted that incarcerated veterans are entitled to the same care and consideration given to other veterans.  Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The Court noted that although the RO claimed an inability to get a fee-basis physician to conduct an examination in the correctional facility, the record contains neither information concerning the efforts expended by the RO in that regard nor any explanation as to why a VA psychiatrist was not directed to perform the examination.  Bolton, 8 Vet. App. at 191.  The same principles apply in this case involving the Veteran who is elderly and experienced an extended illness throughout a period of five months during which the AOJ attempted to schedule examinations three times.

As the Veteran appears unable to travel to the VA Medical Center, the AOJ must determine the feasibility of scheduling the Veteran for VA fee-basis examinations, or even performing the examinations at his home.  In the event that the Veteran is unable to provide specifics to any questions he may be asked, the Board finds that the AOJ should obtain a medical opinion based on a review of the Veteran's medical records and previously submitted statements.  

Further, relevant VA and non-VA evaluation or treatment records may be outstanding.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal.  VA treatment records are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal, including records of mental health treatment from the VAOPC at Crown Point since 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2.  The AOJ should ask the Veteran to provide detailed information regarding his alleged stressor event involving the suicide of a fellow airman, including a limited time frame for when the event occurred, the unit in which he was serving when it occurred, and the approximate location where the incident occurred.  His response should be forwarded to the JSRRC, with a request that that organization attempt to verify the claimed stressor.  If the information he provides is insufficient, he must be so notified and offered opportunity to supplement the information.  If the stressor event cannot be verified, the file must be so annotated, and the Veteran must be so notified.

3.  After the above-sought development is completed, the AOJ should arrange for an appropriate examination, including using alternate means, to ascertain the nature and likely etiology of any current acquired psychiatric disability.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to a verified stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b) Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD and anxiety) diagnosed during the appeal.  As to each such disability, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should also arrange for an appropriate examination of the Veteran, including using alternate means, to determine the nature and likely etiology of any current disabilities of the knees and/or feet.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:  

(a)  Please identify (by medical diagnosis) each foot disability and/or knee disability found.

(b)  As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

(c)  As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran?  

The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for an appropriate examination of the Veteran, including using alternate means, to ascertain the current severity of his service-connected bilateral hearing loss.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should consider feasible alternatives, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the disability.  Please provide a detailed rationale for all opinions stated. 

6.  The AOJ should then review the record and document all attempts to afford the Veteran examinations by alternate means, including the reason any attempt(s) may not have been feasible, and then readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




